Citation Nr: 0809408	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  07-10 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased for the residuals of a shell 
fragment wound to the left shoulder with injury to Muscle 
Group III, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had served on active duty in the US Army from 
January 1941 to December 1945, and from September 1946 to 
July 1962.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a rating decision of September 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  That decision denied entitlement 
to an increased evaluation for a left shoulder disability.  
The veteran was notified of the decision and he has appealed 
to the Board for review.  In July 2007, the veteran presented 
testimony before the Board via a video conference hearing; a 
transcript of that hearing was produced and has been included 
in the claims folder for review.

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2007), this case has been 
advanced on the Board's docket for good cause shown.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  While participating in an offensive campaign in World War 
II, the veteran suffered a shrapnel wound to the left 
shoulder.

3.  The veteran's shrapnel residuals include minor weakness 
in the left arm/shoulder along with moderate restriction of 
motion of the shoulder and pain.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the residuals of a shrapnel wound of the left shoulder have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.7, 4.55, 4.56, 4.73, 4.104, 
Diagnostic Code 5303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the agency of original jurisdiction (AOJ) in 
June 2006 before the issuance of the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim for an increased 
evaluation and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The record 
indicates that the veteran did undergo a VA medical 
examination of his left shoulder in July 2006 and those 
results have been included in the claims folder for review.  
The Board finds that the VA has met its duty to assist the 
veteran in obtaining a medical examination of the veteran.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  During his hearing before the Board, the veteran 
reported that his left shoulder caused him continuous pain 
and discomfort and restricted his ability to perform everyday 
tasks.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his representative have proffered 
documents and statements in support of the veteran's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

Prior to the veteran filing his claim, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the 
elements of a service connection or increased evaluation 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.

In the present appeal, the veteran was provided with Dingess-
type notice via the VCAA letter sent to him by the RO in June 
2006.  This letter specifically discussed the contents of 
Dingess and how the Dingess case could affect the veteran's 
claim.  Because this notice has been provided, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

According to Vazquez-Flores v. Peake, No. 05-0355, 2008 (U.S. 
Vet. App. Jan. 30, 2008), for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in VCAA notice cited above and in the March 2007 statement of 
the case (SOC).  Cumulatively, the veteran was informed of 
the necessity of providing on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life OR that the 
applicable diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result); the claimant was informed that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s); and examples of pertinent medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

In the case currently before the Board, the VCAA notice did 
not make specific reference to Diagnostic Code 5303, of 38 
C.F.R. Part 4 (2007).  In Sanders v. Nicholson, No. 2006-7001 
(Fed. Cir. May 16, 2007), the Federal Circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.   To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
mere act of submitting evidence does not demonstrate actual 
knowledge.  See Vazquez-Flores.  In this instance, the 
veteran demonstrated his awareness through his testimony 
before the Board.  That is, during his testimony, the veteran 
stated that his left shoulder disability was producing more 
pain and was causing restrictions in his ability to perform 
daily tasks.  He reported that his shoulder was stiff and his 
ability to move the shoulder was limited.  The veteran 
further insinuated through his statements before the 
undersigned that he was aware of what was required in order 
for a higher disability to be assigned.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the statement of the case and 
the claimant was told why a higher rating was not warranted 
under that criteria.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, there is no error.  
Here, the appellant is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the appellant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing increased 
ratings claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2007).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

From the veteran's claims folder, it is noted that the 
veteran sustained a shrapnel wound to the left shoulder in 
1944 while in France.  The VA medical examination performed 
in October 1962 after the veteran retired from the US Army, 
notes the following with respect to the shoulder injury:

	. . . Attempts made on two occasions 
to remove shrapnel but this was 
unsuccessful . . . shrapnel is lodged in 
head of humerus.  At present he complains 
of frequent pain in front of shoulder and 
states motion limited some and is weaker.  
Examination:  Left shoulder:  Scar 
depressed 2 1/2 inches long over side of 
left shoulder below acromion process.  
Depression in deltoid indicates damage to 
this muscle.  Mild atrophy deltoid.  
Abduction arm above shoulder level 
elicits pain in front of shoulder.  
[Sic]duction and external rotation arm 
elicits pain in same area.  External 
rotation limited 15 degrees.  Some 
crepitus on motion at shoulder.

It was noted that there was a retained foreign body in the 
proximal humerus.  On the basis of this examination, the 
veteran was assigned a 20 percent disability rating.  

Nearly forty-three years later, the veteran submitted a claim 
for an increased evaluation for the left shoulder disability.  
In submitting his claim, the veteran has asserted that he now 
suffers from continuous pain and discomfort in the left 
shoulder.  He has also stated that the shoulder is restricted 
in its range of motion.  

To support his claim, the veteran has proffered statements 
from his personal physician and from a family caregiver.  The 
veteran's doctor noted that the veteran had suffered from 
pain and "sensitivity" in the left shoulder for a number of 
years.  The caregiver's statement mirrored this assessment.  

Also submitted was a private doctor's assessment, dated 
October 2006.  In that assessment, the doctor stated that 
upon examination, the shoulder exhibited tenderness along the 
bicipital groove up to the glenoid area consistent with 
bicipital tendonitis.  

As a result of the veteran's claim for benefits, the veteran 
underwent a VA Joints Examination in July 2006.  The examiner 
reported that he had reviewed the veteran's claims folder 
including the veteran's medical records.  Prior to the exam, 
the veteran told the doctor that the shoulder produced pain 
and stiffness along with some swelling.  The veteran denied 
redness or locking of the shoulder but he did state that the 
shoulder grew tired after continuous use.  It was noted that 
prescription medications were used for pain and that the 
veteran exercised in a pool for therapy.  

The examiner then wrote:

	. . . He has 170 degrees of 
abduction right shoulder, 150 in the 
left.  170 forward flexion on the right, 
160 on the left.  He has external 
rotation to 30 degrees, both shoulders 
with the arm held elbows held out at the 
side.  His internal rotation to the lower 
lumbar area of D5 on the right, and to 
the left sacroiliac joint.  Elbow range 
of motion on both sides is 0-135 degrees, 
he has supination 70 on the right, 60 on 
the left. . . . [He had] normal sensation 
in the radial, ulnar and medial 
innervated areas of his hand[s].  He has 
good radial pulses bilaterally.  By 
measurement, both arms measures 14 1/2, 
forearms measured 12.  On the shoulder 
has a nontender scar directly over the 
humeral head which measures 2 inches in 
length along the fibers of the deltoid 
muscle, and a 1/2 inch in width.  And it 
has a little dimple in the center. . . . 
where it [the fragment] is located there 
is no way that this could possibly 
irritate the shoulder, as it is completed 
surrounded by normal humeral head.  There 
is minimal arthritis in the shoulder 
joint.  And except for the mild 
limitation of abduction, forward flexion 
and internal rotation, he basically has a 
mild partial frozen shoulder on the left.

In examining the muscles of the shoulder area, the doctor 
noted:

	. . . The muscles involved are the 
deltoid muscles on the left.  The injury 
did pass through the deltoid muscle over 
42 years ago, and there are no associated 
injuries, there are no nerve and/or 
vascular injuries injured.  There is no 
spasm in the deltoid muscle.  There is no 
tumor that I could identify. . . There is 
minimal scar formation and minimal 
sensitivity and tenderness over the scar.  
There are some internal adhesions between 
the capsule on the left side, consistent 
with a partial frozen shoulder as 
described under the prior examination.  
There is no tendon damage I could detect.  
And other than the entry wound into the 
bone, the bone is completely healed.  
There is no reaction inside the bone, and 
there is no indication of any joint or 
nerve damage other than the partial 
frozen shoulder.  The only muscle 
strength that was even slight change from 
normal was in the biceps strength which, 
on testing this on several occasions, the 
majority of the time it would come out to 
be either a 4/5 or 5/5 in biceps testing.  
There is no muscle herniation whatsoever, 
and there is no significant loss of 
muscle function other than a 4/5 muscle 
strength in the left biceps muscle. . . .

So with reasonable degree of medical 
certainty, it is my medical opinion the 
patient has a partial frozen shoulder on 
the left which is related to his war 
wound, 1944, with some muscle scarring 
and joint capsule scarring, but without 
any significant loss of function in this 
87-year-old male.  

As noted above, the veteran's known clinical records have 
been obtained and included in the claims folder for review.  
Except where noted above, nearly all of those records involve 
the veteran's treatment for other disorders.  They do not 
indicate that the veteran received specific treatment for the 
shoulder wound or for his complaints involving pain.  

The veteran's disability has been rated in accordance with 38 
C.F.R. Part 4, Diagnostic Codes 5303 (2007).  A 20 percent 
evaluation is warranted for moderate or moderately severe 
disability of Muscle Group III of the nondominant arm.  In 
this instance, the veteran is right handed - his left 
arm/shoulder is the nondominant extremity.  A 30 percent 
evaluation requires severe disability.  Muscle Group III 
effects elevation and abduction of the arm to level with the 
shoulder; it also assists in forward and backward swinging of 
the arm.

Additional criteria for determining how to classify a muscle 
injury are set forth in 38 C.F.R. § 4.56 (2007).  The 
criteria consist of the type of injury, the history and 
complaints, and the objective findings.  For VA purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2007).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b) (2007).

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2007).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile or no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2007).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  
38 C.F.R. § 4.56(d)(3) (2007).

Under 38 C.F.R. § 4.56(d)(4) (2007), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high-
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2007):

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b) For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c) There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:  
(1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than 
that which would otherwise be assigned.  
(2) In the case of an ankylosed shoulder, 
if muscle groups I and II are severely 
disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.

(d) The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

Disabilities of the shoulder and arm may be evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  38 C.F.R. Part 4 (2007). 
Because there is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus, 
Diagnostic Codes 5200 and 5202 are not applicable.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2007).

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  38 C.F.R. Part 4 (2007).  
Limitation of motion of the major arm midway between the side 
and shoulder level warrants a 30 percent disability rating.  
A 40 percent rating is warranted when there is limitation of 
motion to 25 degrees from the side.  Under Diagnostic Code 
5203, for impairment of the clavicle or scapula in the major 
or minor arm, a 10 percent rating is granted for malunion or 
nonunion without loose movement; a 20 percent rating is 
granted for nonunion with loose movement or for dislocation.  
38 C.F.R. Part 4, Diagnostic Code 5203 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (2007) (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups. The 
Board noted that the guidance provided by the Court in DeLuca 
must be followed in adjudicating claims where a rating under 
the diagnostic codes governing limitation of motion should be 
considered.

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or misaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. The joints should be tested 
for pain on both active and passive motion, in weight-bearing 
and nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59 (2004).

The most recent VA examination demonstrates that there is no 
significant damage to the muscles of the shoulder.  There was 
minimal scarring, and fatigue, along with pain, is the main 
complaint.  However, the current 20 percent rating for a 
moderate or moderately muscle injury already contemplates 
consistent complaints of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c) (2007), 
including a lowered threshold of fatigue after average use.  
Similarly, the 20 percent rating also already contemplates 
loss of power when compared to the sound side.  However, 
examination has not shown loss of deep fascia or muscle 
substance, or impairment of muscle tonus, and his muscle 
injury is not shown to otherwise meet the criteria for a 
severe muscle injury under the applicable diagnostic code.

There is also no evidence of neurological manifestations, and 
no evidence of a degree of limitation of motion that would 
warrant a compensable rating under one of the diagnostic 
codes of 38 C.F.R. § 4.71a (2007).

To the extent they may be applicable, the Board has also 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2007).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although the veteran's shrapnel wound residuals undoubtedly 
cause him pain and some evidence of occasional weakness, 
there is no incoordination and the examiner has not stated 
with any certainty that the veteran's ability to perform 
daily taskings have been impinged or limited.  The veteran 
has reported increased fatigability and this was confirmed on 
the most recent examination.  However, this symptom is 
contemplated by the 20 percent rating currently assigned, and 
the evidence of record clearly shows that he was able to do 
his work - housework and yardwork, and there is no indication 
that his ability to function has been limited.  Further, it 
does not appear from a review of the veteran's limited 
treatment records that his experience of pain, and 
fatigability have been severe enough to cause the veteran to 
seek repeated or continuous treatment.  In essence, the 
symptomatology associated with the service-connected shrapnel 
wound residuals are exactly that described in the schedular 
criteria, namely a moderate muscle injury to Muscle Group 
III.  See 38 C.F.R. § 4.71a, Diagnostic Code 5303 (2007).

Considering all of the evidence, the Board finds it 
reasonable to conclude that the manifestations associated 
with the veteran's shrapnel wound residuals clearly define 
the criteria for an evaluation in excess of 20 percent rating 
has not been evidenced by the record.  Accordingly, an 
increased evaluation is not warranted.  While the Board 
considered the doctrine of affording the veteran benefit of 
any existing doubt with regard to this element of the appeal, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant resolution of 
this matter on that basis.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 4.3 (2007).

The Board adds that an additional disability evaluation is 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition);  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2007).  In 
this instance, the veteran has a scar on left anterior, and 
it measures approximately 2 inches by 1/2 inch.  It has been 
noted to be well healed, not tender, and more than mild 
adhesions because of the scar have not been reported.  
Although the veteran has some limitation of function of the 
left shoulder, such limitation is not attributable to the 
scar.  Accordingly, the preponderance of the evidence is 
against a separate disability rating for the scar on the left 
shoulder as a residual of a shrapnel wound.

Additionally, 38 C.F.R. § 3.321(b)(1) (2007) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the left shoulder shrapnel wound residuals 
caused marked interference with employment or necessitated 
frequent hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2007) is not appropriate.


ORDER

Entitlement to an increased evaluation in excess of 20 
percent for the residuals of a shrapnel wound of the left 
shoulder is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


